Citation Nr: 1549821	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) following a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and vertigo.

This claim was most recently before the Board in January 2014, when it was remanded for further development.  The case is returned to the Board at this time for further appellate review.  

The Veteran testified at a videoconference hearing before the undersigned in January 2011.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the current bilateral hearing loss had its onset during his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

On appeal, the Veteran has averred that he has bilateral hearing loss, for which he should be service-connected.  The relevant evidence in this case consists of the Veteran's service treatment records (STRs); VA examinations dated March 2008, December 2009, and August 2011 with an addendum in May 2014; as well as statements from the Veteran and his wife. 

The Veteran's separation documents indicated he was an aircraft mechanic during service.  Therefore, exposure to acoustic trauma is conceded.

The Veteran's STRs showed that he was enrolled in a hearing conservation program and underwent yearly audiometric testing during his military service.

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses). 

Testing in September 1961 showed pure tone thresholds were as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
-5(10)
-10(0)
0(10)
5(15)
0(5)
LEFT
-5(10)
-5(5)
-5(5)
0(10)
-5(0)

Testing in September 1962 showed pure tone thresholds were as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5(20)
5(15)
0(10)
5(15)
0(5)
LEFT
-5(10)
-10(0)
-10(0)
5(15)
-10(-5)

Testing in February 1963 showed pure tone thresholds as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5(20)
5(15)
5(15)
5(15)
5(10)
LEFT
5(20)
5(15)
5(15)
5(15)
5(10)

Testing in March 1964 showed pure tone threshold as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0(15)
0(15)
0(10)
5(15)
10(20)
LEFT
0(15)
-5(5)
-5(5)
5(15)
-5(0)

In his separation report of medical history in August 1965, audiometric testing showed pure tone threshold as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
-10(5)
-10(0)
-5(5)
-5(5)
-10(-5)
LEFT
0(15)
-5(5)
0(10)
5(15)
0(5)

At his May 2008 VA audiological examination, the Veteran reported he had difficulty understanding speech, communicating with his wife, talking on the phone, and hearing at a distance.  He complained that he missed large segments of conversations when talking with people.  He claimed he had occupational noise exposure as an aircraft mechanic but that he used ear protection, and he denied recreational noise exposure.  The pure tone audiometry test results were as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
25
60
70
50
LEFT
25
20
60
75
70

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
80%
LEFT EAR
76%

The examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss, and opined that his bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure because there was "no medical evidence to support late onset noise induced hearing loss."

At his December 2009 VA examination, the Veteran reported occupational noise exposure as an aircraft mechanic, but that he used hearing protection.  He denied recreational noise exposure.  The pure tone audiometry test results were as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
20
60
65
60
LEFT
20
20
55
75
70

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
80%
LEFT EAR
76%

The examiner diagnosed the Veteran with sensorineural hearing loss, but did not provide a medical nexus opinion.

At his January 2011 hearing, the Veteran testified that he worked as an aircraft mechanic while in service and used ear protection, to include earplugs and muffs, but that sometimes he was exposed to surrounding noise without the ear protections.  He stated that he began having hearing problems in the military, but that due to the gradual onset of the condition, he did not realize this was the case until several years later.  He explained that people would speak to him and he would lose track of the conversation or not understand whole parts of the conversation.  He claimed he would misunderstand instructions and commands.  His wife testified that when she met him four years after he had been discharged, he was already suffering from hearing loss, which gradually worsened over the years.  She claimed that he especially had difficulty understanding high pitched voices, such as female voices.  

At his August 2011 VA examination, the Veteran reported he had trouble understanding conversation in a group setting, conversation with background noise, as well as female voices.  The pure tone audiometry test results were as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
30
65
70
70
LEFT
25
30
70
75
70

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
72%
LEFT EAR
64%

The examiner diagnosed the Veteran with sensorineural hearing loss, and opined it was less likely as not that the Veteran's hearing loss was caused by or a result of in-service noise exposure because the Veteran had used ear protection and his in-service yearly audiograms showed normal bilateral hearing.  An addendum in May 2014 opined that the Veteran's hearing loss was less likely than not caused by or a result of in-service noise exposure because he wore ear protection and his yearly audiometry tests showed entirely normal bilateral hearing.  The examiner compared the Veteran's pure tone results from September 1961 and August 1965 and found no significant worsening of his hearing in either ear.  Further, the examiner noted that the Veteran participated in the Air Force Hearing Conservation Program and stated that "had there been a progression of hearing loss documented on the annual audiograms," the Veteran would have been referred to the Diagnostic Hearing Center for evaluation.  The examiner opined that since his STRs did not note that he was referred to the Center, the Veteran did not suffer significant hearing loss while in service.

Upon review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  As an initial matter, the Board notes that noise exposure in service has been conceded and that, as an aircraft mechanic, the Veteran was exposed to continuous acoustic trauma during his four years of service.  Further, the Board finds the Veteran and his wife competent and credible in their testimony before the Board.  The Veteran is competent to describe the continuity of symptomatology for his hearing loss as it existed from his time of service, and the progressive worsening of symptoms through the years.  Similarly, the Veteran's wife is competent to depict the Veteran's hearing loss as she perceived it from the time when she first met him four years after his discharge from service to its gradual worsening in the 40 years they have been married. 

The Board recognizes that the May 2008, August 2011, and May 2014 VA examinations opined that the Veteran's hearing loss was less likely than not caused by or a result of in-service noise exposure because in-service audiograms did not show a significant worsening of hearing in either ear.  However, the Board finds that there was a threshold shift of hearing loss while in service, specifically at the 3000 hertz range.  Further, the Veteran and his wife have provided credible statements with respect to his hearing disability.  The Veteran claimed that he began experiencing hearing loss while in service and it progressively worsened after discharge.  He described his difficulty in understanding people, and missing or misunderstanding whole conversations while in service.  He explained that he would often be left out of conversations because he could not follow them.  His statements are corroborated by his wife, who described that he has had hearing problems since she first met him, four years after his discharge from service.  She explained the trouble he has had with hearing and the impact this has had on their marriage. 

In view of the totality of the evidence, including the Veteran's experience in service associated with his conceded noise exposure, and his and his wife's credible statements, the Board finds that the evidence of record is at least in equipoise as to the question of service connection, and that his bilateral hearing loss is at least as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim for entitlement to service connection for vertigo.

In the January 2014 remand order, the Board directed the AOJ to schedule the Veteran for a VA examination with a qualified physician to determine the etiology of his vertigo and provide an opinion as to whether it is as likely as not that his vertigo is a cause by or result of service, or is caused by, or aggravated by, his currently service-connected hearing loss and tinnitus.  The Board notes that evidence of record shows that an examination with an ear, nose, and throat (ENT) physician was cancelled because the wrong test was ordered, but it was never rescheduled.  As such, the Board's remand directives have not been fulfilled, and the claim must be remanded for a new VA examination to determine the etiology of the Veteran's vertigo.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his vertigo disorder that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination by a suitably qualified physician to determine the nature, extent, and etiology of his claimed vertigo.  The entire claims file and a copy of this remand must be provided to, and reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo, which is characterized by frequent falls and general unsteadiness, had its clinical onset in service or is otherwise related to service, or was caused by or chronically worsened by the Veteran's service-connected bilateral hearing loss and tinnitus.

A full rationale must be provided for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

In formulating any opinion, the examiner is instructed to specifically comment on any statements from the Veteran, his wife, and his daughter, regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the reports should be set forth in detail.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for vertigo.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


